Citation Nr: 0619255	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-36 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to a temporary total disability rating 
pursuant to the provisions of 38 C.F.R. § 4.30, based on 
convalescence following surgical treatment for service-
connected condition. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 until June 
1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Subsequent to certification of the appeal to the Board, new 
evidence has been associated with the claims file.  After 
this appeal had been certified to the Board in November 2004, 
L.S., R.N., at the Parkwood Ambulatory Surgical Center, 
submitted a letter that dicussed the veteran's treatment by 
Dr. P.B., D.P.M.,which was received by the Board in November 
2004.  The RO has not considered such evidence in compliance 
with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
indicated in a June 2006 communication, the veteran chose not 
to waive initial consideration by the RO.  As such, the Board 
does not presently have jurisdiction to consider the appeal.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, 
considering the evidence submitted by 
L.S., in November 2004, as well as any 
additional evidence not considered at the 
time of the most recent Statement of the 
Case in September 2004.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



